    Case 1:17-cv-04869-FB-LB Document 132 Filed 09/24/19 Page 1 of 5 PageID #: 7569

        i:^                           CuPM W
                                                                         ONlieiHXB
era                                           t:^r<r~
3^^d                                          "g^rQ ~
                                                 0€<[
"z-sa                                         ~'~T^<^~~



                                                 151^




                                                ~<a:
^Lbci
                                                iz5z~<r
Case  1:17-cv-04869-FB-LB
 EXHIBIT NO               Document 132 Filed 09/24/19 Page 2 of 5 PageID #: 7570


                                     IEhsrfguc4t"on 3


                p^B2yBapjQ_-UDcieS_EMU8.-C^to
  ^5UesiiCCu
         ■ife -4hi^
    _Q&^_QplOLQO-,2
Case 1:17-cv-04869-FB-LB Document 132 Filed 09/24/19 COURTS
                                                      Page 3 of 5 PageID #: 7571
                                                 s EXHIBIT NO.^
                                                   IDENTIBCATIQNiEWOaffiE
                                                   DKT
                                                   DATE




          _bce-ba\/(2 26

                                                          Q 9'4             iQ   _
 I.
                                                     L.i .(U^iOaQ

                                                          ^iC-^
Case 1:17-cv-04869-FB-LB Document 132 Filed 09/24/19 Page 4 of 5 PageID #: 7572
                                                                                 COURTS
                                                                        Ig EXHIBIT NO.

                                                                          DKT.




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                          X

   STEVEN B. BARGER,

                     Plaintiff,
                                                VERDICT
         -against-                              Case No. 17-CV-4869-FB-LB

   FIRST DATA CORPORATION,

                      Defendant.
                                           ■X




  1.    ADA


        a. Is First Data liable under the ADA for requiring plaintiff to take medical
           leave?


          ,Yes


           If you answered "No," skip to Question 2.

           If you answered "Yes," proceed to Questions lb and Ic.

        b. What amount of compensatory damages, if any, should be awarded
           against First Data for requiring plaintiff to take medical leave?

            $

        c. What amount of punitive damages, if any, should be awarded against
           First Data for requiring plaintiff to take medical leave?

            $
Case 1:17-cv-04869-FB-LB Document 132 Filed 09/24/19 Page 5 of 5 PageID #: 7573




  2.    FMLA


        a. Is First Data liable under the FMLA for terminating plaintiffs
           employment?

           Yes      No


           If you answered "No," your verdict is complete.

           If you answered "Yes," proceed to Question 2b.

         b. What amount of back pay, if any, should be awarded to plaintiff?

            $

  Have yourforeperson date and sign the verdict sheet


  Dated: September 2*4 ,2019
         Brooklyn, New York                         FOREPERSON
